205 F.2d 152
53-2 USTC  P 9476
UNITED IRON & METAL COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent (two cases).Samuel MARYN'S ESTATE, Deceased; Mellon National Bank &Trust Company and Mrs. Evelyn Maryn, Executors, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent (two cases).
Nos. 11006-11009.
United States Court of Appeals Third Circuit.
Argued June 11, 1953.Decided June 29, 1953.Rehearing Denied Aug. 5, 1953.

Earl Roy Surloff and John A. McCann, Pittsburgh, Pa.  (Herbert B. Sachs, Pittsburgh, Pa., on the brief), for petitioners.
S. Walter Shine, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, L. W. Post, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
We cannot see that the findings of the Tax Court are clearly erroneous and we can perceive no error of law.  Accordingly, the decisions of the Tax Court will be affirmed.